Exhibit 10.1



 





Amendment No. 1 to Securities PURCHASE AGREEMENT

 

This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”) is
effective as of June 13, 2018 by and among Sorrento Therapeutics, Inc., a
Delaware corporation (the “Company”), and the purchasers identified on the
signature pages to this Amendment (collectively, the “Majority Purchasers”).

 

Recitals

 

Whereas, the Company and the Majority Purchasers are parties to that certain
Securities Purchase Agreement, dated as of March 26, 2018 (as may be amended or
restated from time to time, the “Purchase Agreement”), pursuant to which, among
other things, the Company agreed to issue and sell to the purchasers identified
on Schedule A thereto, and such purchasers agreed to purchase from the Company,
(1) convertible promissory notes in an aggregate principal amount of
$120,500,000, and (2) warrants to purchase an aggregate of 8,591,794 shares of
common stock of the Company, par value $0.0001 per share;

 

Whereas, pursuant to Section 15 of the Purchase Agreement, no provision of the
Purchase Agreement may by amended, waived or modified other than by an
instrument in writing signed by the Company and, prior to the Closing, the
Purchasers purchasing at least a majority of the aggregate principal amount of
the Notes, as set forth on Schedule A thereto, and any such amendment, waiver or
modification effected in accordance with Section 15 of the Purchase Agreement
shall be binding upon all Purchasers and each transferee of the Securities, each
future holder of all such securities and the Company;

 

Whereas, as of the date of this Amendment, the Closing has not occurred;

 

Whereas, the Majority Purchasers are Purchasers purchasing at least a majority
of the aggregate principal amount of the Notes as set forth on Schedule A to the
Purchase Agreement; and

 

Whereas, the Company and the Majority Purchasers wish to amend the Purchase
Agreement to reduce the aggregate principal amount of Notes to be issued
thereunder and reduce the aggregate number of shares of Common Stock issuable
upon conversion of the Warrants on the terms set forth herein.

 

Now Therefore, in consideration of the mutual covenants and agreements contained
herein, and with reference to the above recitals, the parties hereby agree as
follows:

 

ARTICLE 1
AMENDMENTS

 

1.1       Amendment of Recitals. The first recital of the Purchase Agreement is
hereby amended by deleting the reference to “$120,500,000” therein and replacing
it with “$37,848,750” and by deleting the reference to “8,591,794” therein and
replacing it with “2,698,662”.

 



 

 

 

1.2       Amendment and Restatement of Schedule A. Schedule A of the Purchase
Agreement is hereby amended and restated in its entirety to read as set forth on
Exhibit 1 hereto.

 

1.3       Amendment to Section 4.2. Section 4.2 of the Purchase Agreement is
hereby amended by deleting the reference to “$60,250,000” therein and replacing
with “$18,924,375”.

 

1.4       Amendment to Section 15 of Exhibit A. Section 15 of Exhibit A of the
Purchase Agreement is hereby amended by deleting the reference to “$115,000,000”
therein and replacing with “$36,121,214”.

 

1.5       Amendment to Section 16 of Exhibit A. Section 16 of Exhibit A of the
Purchase Agreement is hereby amended by deleting the reference to “$60,000,000”
therein and replacing with “$18,845,851”.

 

1.6       Amendment and Restatement of Schedule A to Exhibit C. Schedule A of
Exhibit C of the Purchase Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit 2 hereto.

 

ARTICLE 2
GENERAL PROVISIONS

 

2.1       Definitions. Capitalized terms in this Amendment but not otherwise
defined in this Amendment shall have the meanings set forth in the Purchase
Agreement.

 

2.2       Recitals. The Recitals shall be deemed to form part of this Amendment
and are binding on the parties hereto.

 

2.3       Continuing Effectiveness. Except as modified by this Amendment, the
Purchase Agreement shall remain in full force and effect and no party by virtue
of entering into this Amendment is waiving any rights it has under the Purchase
Agreement, and once this Amendment is executed by the parties hereto, all
references in the Purchase Agreement to “the Agreement” or “this Agreement,” as
applicable, shall refer to the Purchase Agreement as modified by this Amendment.

 

2.4       Successors and Assigns. No party to this Amendment may assign any of
its rights or delegate any of its obligations under this Amendment without the
prior written consent of the other parties to this Amendment. Subject to the
preceding sentence, this Amendment shall apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties to this Amendment.

 

2.5       Governing Law; Venue. This Amendment, the relationship of the parties
hereto and any claims or disputes arising under or relating to this Amendment
shall be governed by and construed in accordance with Section 10 of the Purchase
Agreement.

 



 2

 

 

2.6       Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a .pdf or other form of electronic
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a .pdf or other form of electronic signature.

 

[Signature Page Follows]

 

 3

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

COMPANY:

 

 

SORRENTO THERAPEUTICS, INC.

 

 


By:/s/ Henry Ji, Ph.D.

Name: Henry Ji, Ph.D.

Title: Chairman of the Board, President & Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

Asia Pacific MedTech (BVI) Limited

 

 

 

By: /s/ GU NANA

Name: GU NANA

Title: Director

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

Famous Sino Limited

 

 

 

By: /s/ Guangze WU

Name: Guangze WU

Title: Director

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

China In Shine Investment Limited

 

 

 

By: /s/ CHIT FUNG

Name: CHIT FUNG

Title: Director

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

Himark Group (Holdings) Company Limited

 

 

 

By: /s/ O Na

Name: O Na

Title: Director

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

Success Indicator Investments Limited

 

 

 

By: /s/ Kang LI

Name: Kang LI

Title: Director

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Securities
Purchase Agreement as of the date first written above.

 

PURCHASER:

 

 

Pipeline Ventures, LLC

 

 

By: /s/ Patrick Lin

Name: Patrick Lin

Title: Partner

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]



 

Exhibit 1

 

Schedule A

 

Schedule of Purchasers

 

Name of Purchaser Address Jurisdiction of Formation (for Entities) Principal
Amount of Note Purchased Number of Warrant Shares Asia Pacific MedTech (BVI)
Limited c/o Offshore Incorporations Limited, P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands British Virgin
Islands $10,000,000 713,012 Famous Sino Limited Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands British Virgin Islands $5,610,000
400,000 China In Shine Investment Limited Flat F, 12/F, Tower 5, Harbour Green,
8 Sham Mong Road, Tai Kok Tsui, Kowloon, Hong Kong British Virgin Islands
$7,713,750 550,000 Himark Group (Holdings) Company Limited Flat C, 7/F, One
Island Place, 51 Tanner Road, North Point, Hong Kong British Virgin Islands
$7,012,500 500,000 Success Indicator Investments Limited P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands British Virgin
Islands $7,012,500 500,000 Pipeline Ventures, LLC

Pipeline Ventures, LLC

c/o Patrick Lin

21 “C” Orinda Way #138

Orinda, CA 94563

California $500,000 35,650 TOTAL $37,848,750.00 2,698,662

 



Schedule A- 1





 

 



 

Exhibit 2

 

Schedule A

 

Purchasers

 

Purchaser Contact Information for Notices Principal Amount of Note Purchased
Shares Issuable Upon Conversion of Notes Shares Issuable Upon Exercise of
Warrants Total Registrable Securities Asia Pacific MedTech (BVI) Limited c/o
Offshore Incorporations Limited, P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands $10,000,000 1,426,024 713,012
2,139,036 Famous Sino Limited Offshore Incorporations Centre, Road Town,
Tortola, British Virgin Islands $5,610,000 800,000 400,000 1,200,000 China In
Shine Investment Limited Flat F, 12/F, Tower 5, Harbour Green, 8 Sham Mong Road,
Tai Kok Tsui, Kowloon, Hong Kong $7,713,750 1,100,000 550,000 1,650,000 Himark
Group (Holdings) Company Limited Flat C, 7/F, One Island Place, 51 Tanner Road,
North Point, Hong Kong $7,012,500 1,000,000 500,000 1,500,000 Success Indicator
Investments Limited P.O. Box 957, Offshore Incorporations Centre, Road Town,
Tortola, British Virgin Islands $7,012,500 1,000,000 500,000 1,500,000 Pipeline
Ventures, LLC

Pipeline Ventures, LLC

c/o Patrick Lin

21 “C” Orinda Way #138

Orinda, CA 94563

$500,000 71,301 35,650 106,951 TOTAL $37,848,750.00 5,397,325 2,698,662
8,095,987

 

 



Schedule A- 2





 

 